Exhibit 10.24

STRATEGIC ALLIANCE AGREEMENT

THIS STRATEGIC ALLIANCE AGREEMENT (“Agreement”) is made and entered into as of
the 8th day of September, 2006 (the “Effective Date”) by and among (i) MHI
Hospitality, L.P., a Delaware limited partnership (the “Partnership”), (ii) MHI
Hospitality Corporation, a Maryland corporation and the general partner of the
Partnership (the “REIT”) (the REIT and the Partnership are sometimes
collectively referred to herein as the “Company”), and (iii) Coakley & Williams
Hotel Management Company (“Coakley Williams”), a Maryland corporation.

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The REIT is a publicly traded company on the American Stock Exchange.

B. The REIT serves as general partner of the Partnership and owns a majority
interest in the Partnership.

C. The Company desires to designate Coakley Williams as an approved hotel
management company.

D. Coakley Williams desires to provide the Company, on a non-exclusive basis,
with information regarding hotel investment opportunities that become known to
Coakley Williams as set forth herein.

E. In the event Coakley Williams is selected to manage a hotel owned directly or
indirectly by the Company, the Company will cause its indirect subsidiary, MHI
Hospitality TRS, LLC, the lessee of such hotel (the “TRS Lessee”), to enter into
a management agreement with Coakley Williams as specified below.

AGREEMENTS

NOW THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties provided for in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

 

  1. Acquisition Opportunities.

(a) The Company agrees to consider for potential acquisition, investment or
development properties that are submitted to the Company by Coakley Williams and
are suitable for the development or operation of a hotel. In the event Coakley
Williams elects to submit a hotel or hotels to the Company, Coakley Williams
agrees to promptly notify the Company, on a non-exclusive basis, of the
opportunity to invest in, acquire or develop the property. Any such property
shall (i) be currently managed by Coakley Williams or a subsidiary or with which



--------------------------------------------------------------------------------

Coakley Williams currently has a substantial, ongoing business relationship
(each a “Hotel Property”) and (ii) meet the Company’s acquisition criteria, as
the Company may communicate such acquisition criteria to Coakley Williams from
time to time. For purposes of this Agreement, a Hotel Property includes, but is
not limited to, full-service upper up-scale, up-scale and mid-scale hotels (as
such terms are used by Smith Travel Research or similar industry source),
whether or not such hotels are underperforming in their respective marketplace,
or are functionally obsolete. Coakley Williams shall promptly provide to the
Company all information, materials and documents reasonably available to Coakley
Williams or its subsidiaries with respect to such Hotel Property or opportunity,
subject to the requirements of any confidentiality agreements with third
parties, provided, however, that any confidentiality agreement must permit
Coakley Williams to notify the Company of such hotel property investment,
acquisition or development opportunity. Notwithstanding the foregoing, Coakley
Williams shall refer any such opportunity directly to the Company prior to
execution of a confidentiality agreement, but otherwise will use its best
efforts, at no additional out-of-pocket expense to Coakley Williams, to
negotiate any confidentiality agreement so as to permit disclosure of the
opportunity, and all information, materials and documents with respect thereto,
to the Company. For purposes of this Agreement, acquisition or development
opportunities relating to a hotel or project that Coakley Williams or an
affiliate does not manage or with which Coakley Williams does not have an
existing, ongoing and substantial business relationship, shall not be deemed
Hotel Properties.

(b) The Company shall notify Coakley Williams, within twenty (20) business days
following the Company’s receipt from Coakley Williams of the information with
respect to a Hotel Property investment, acquisition or development opportunity
as described in Section 1(a), whether the Company intends to pursue such
opportunity. During such twenty (20) day period, if the Company notifies Coakley
Williams that the Company intends to pursue such opportunity, Coakley Williams
shall not provide any information regarding such opportunity to any third party
until otherwise notified by the Company, provided that the Company is making
commercially reasonable efforts to conduct due diligence or is otherwise
actively pursuing the investment, acquisition or development opportunity. If the
Company (i) notifies Coakley Williams that the Company does not intend to pursue
the opportunity, or (ii) fails to notify Coakley Williams by the end of the
twenty (20) business day period that the Company intends to pursue the
opportunity, then, in either event, Coakley Williams may (A) pursue the
opportunity on its own behalf or (B) notify other capital sources of the
opportunity.

ARTICLE II

 

  2. Management Agreements.

(a) Subject to the provisions of this Article II, the Company agrees to cause
TRS Lessee to offer to Coakley Williams the opportunity to manage any Hotel
Property which was submitted to the Company by Coakley Williams and acquired by
the Company or one of its subsidiaries and owned by the Company or leased to TRS
Lessee during the Term. In the event Coakley Williams notifies the Company that
it wishes to manage such Hotel Property, Coakley Williams and TRS Lessee will
enter into a Management Agreement on terms and conditions mutually agreeable to
the parties provided that the business terms of such agreement shall be no less
favorable, with the exception of the termination rights, than any existing
management agreement pertaining to the respective Hotel Property submitted to
the Company (the “Management Agreement”). In regards to termination rights, each
Management Agreement

 

2



--------------------------------------------------------------------------------

entered into by Coakley Williams and TRS Lessee will be terminable prior to the
expiration of its term only upon the sale of the property or upon an event of
default or a performance default pursuant to the Management Agreement. If the
property is sold prior to the expiration of the initial term of the Management
Agreement, the Company shall have the right to substitute another hotel property
for management by Coakley Williams pursuant to such Management Agreement. If a
substitute hotel is provided by the Company, no termination fee will be payable
by the Company in connection with the sale of such property. If a substitute
hotel is not provided, a termination fee will be payable by TRS Lessee in an
amount equal to the net present value of the management and incentive fees for
the fiscal years remaining on the initial ten (10) year term of such Agreement.
For purposes of such calculation, the management and incentive fee for each
fiscal year remaining in the term of the Agreement shall equal the fees budgeted
for the year in which the Agreement is terminated and the applicable discount
rate shall be six percent (6%). No fee will be payable upon expiration of the
term of the Management Agreement or in the event of a termination following an
event of default or a performance default. The initial term of a Management
Agreement relating to a Hotel Property will be ten (10) years, with three (3),
five (5) year extensions at Coakley Williams’ option, and the initial term for
other hotels that are not submitted to MHI by Coakley Williams, but MHI requests
Coakley Williams to manage, shall be three (3) years. In addition, the
Management Agreement for each Hotel Property submitted by Coakley Williams will
have as a minimum three percent (3%) base management fee and an incentive fee,
to be agreed upon by the parties, based on year on year improvement in EBITDA.
In certain circumstances, the Hotel Properties brought to the Company by Coakley
Williams will have higher fees. To the extent the fees are higher, the higher
fee will be used in the Management Agreement relating to such property.

(b) Not less than thirty (30) days prior to the Company’s acquisition of a Hotel
Property that meets the criteria described in Section 2(a) above, the Company
will notify Coakley Williams of the Company’s proposed acquisition of the Hotel
Property and the proposed business terms of the Management Agreement for that
property. Coakley Williams shall have ten (10) business days from receipt of
such notice from the Company to notify the Company in writing that Coakley
Williams elects to manage the Hotel Property pursuant to the Management
Agreement. If Coakley Williams (i) notifies the Company that Coakley Williams
does not intend to manage the Hotel Property or (ii) fails by the end of the ten
(10) business day period to notify the Company of its election to manage the
Hotel Property, then, in either event, the Company may offer management of the
Hotel Property to other hotel management companies on such terms as the Company
shall determine, and Coakley Williams shall have no further rights with respect
thereto.

ARTICLE III

 

  3. Termination

This Agreement may be terminated by either party by providing a ninety (90) day
advance written notice to the other party. The termination of this Agreement
will not terminate the rights arising under this Agreement with respect to any
Hotel Property presented to the Company by Coakley Williams prior to the date of
such notice. Notwithstanding anything in this Agreement to the contrary, the
termination of this Agreement shall have no effect on any Management Agreement
entered into by the parties or their affiliates prior to the termination date of
this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

 

  4. Miscellaneous.

(a) The term of this Agreement shall commence on the Effective Date hereof and
shall continue until the fifth (5th) anniversary of the Effective Date (the
“Term”).

(b) This Agreement, and the other Agreements and documents referred to herein,
shall constitute the entire Agreement among the parties with respect to the
subject matter thereof and shall supersede all previous negotiations,
commitments, and writings with respect to such subject matter.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the jurisdiction of the State of Maryland without regard to the
principles of conflicts of laws thereof.

(d) All notices and other communications required or permitted hereunder shall
be in writing, shall be deemed duly given upon actual receipt, and shall be
delivered (i) in person, (ii) by registered or certified mail (air mail if
addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, or (iii) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (iii) shall also be sent pursuant to clause
(ii), addressed as follows (or to such other addresses as may be specified by
like notice to the other parties):

 

To Coakley Williams:   Coakley Williams Hotel Management Company   7501 Greenway
Center Drive, Suite 400   Greenbelt, Maryland 20770   Attention:   Gary S.
Williams       President   To the Company:   MHI Hospitality Corporation   814
Capitol Landing Road   Williamsburg, Virginia 23185     Attention:   Andrew M.
Sims       President and Chief Executive Officer

(e) No amendment, modification, or supplement to this Agreement shall be binding
on any of the parties hereto unless it is in writing and signed by the parties
in interest at the time of the modification. No provision hereof may be waived
except by a writing signed by the party against whom any such waiver is sought.
The waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed as a waiver of any subsequent breach.

(f) Neither this Agreement nor any rights or obligations hereunder shall be
assignable by a party to this Agreement without the prior, express written
consent of the other party. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and permitted assigns.

 

4



--------------------------------------------------------------------------------

(g) This Agreement is solely for the benefit of the parties to this Agreement
and should not be deemed to confer upon third-parties any remedy, claim,
liability, reimbursement, claims or action or other right in excess of those
existing without reference to this Agreement.

(h) Titles and headings to sections in this Agreement are inserted for the
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

(i) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof. Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. Without prejudice to any rights or remedies otherwise available to
any party to this Agreement, each party hereto acknowledges that damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
agrees that the obligations of the parties hereunder shall be specifically
enforceable.

(j) The parties to this Agreement will execute and deliver or cause the
execution and delivery of such further instruments and documents and will take
such other actions as any other party to the Agreement may reasonably request in
order to effectuate the purpose of this Agreement and to carry out the terms
hereof.

(k) This Agreement may be executed in counterparts, each of which shall be
deemed an original but together shall be deemed one and the same Agreement.

(l) If any provision of this Agreement is held unenforceable, this Agreement
shall be construed without such provision.

(m) The parties agree to waive jury trial in any disputes between them.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the Effective Date.

 

REIT:

MHI Hospitality Corporation

a Maryland corporation

By:  

/s/    Andrew M. Sims

  Andrew M. Sims   President and Chief Executive Officer MANAGER: Coakley &
Williams Hotel Management Company By:  

/s/    Gary S. Williams

  Gary S. Williams   President PARTNERSHIP:

MHI Hospitality, L.P.

a Delaware limited partnership

By:   MHI Hospitality Corporation   its General Partner   By:  

/s/    Andrew M. Sims

    Andrew M. Sims     President and Chief Executive Officer

 

6